                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                       Case No. 15-40234

RICKY HARBIN, and                                            Chapter 13
JACQUETTE HARBIN,
                                                             Judge Thomas J. Tucker
                  Debtors.
______________________________/

        OPINION AND ORDER GRANTING DEBTORS’ MOTION SEEKING
     AUTHORIZATION FOR THE CHAPTER 13 TRUSTEE TO DISBURSE FUNDS
                     RECEIVED “POST-EXPIRATION”

         This case is before the Court on a motion by the Debtors entitled “Debtor[s’] Motion

Seeking Authoriz[a]tion for the Chapter 13 Trustee To Disburse Funds Received

Post-Expiration” (Docket # 115, the “Motion”). Although the Motion is not labeled as a

proposed plan modification, the Court construes the Motion, in effect, as a proposed

modification of the Debtors’ 60 month confirmed Plan, to continue to provide for the 60 months

of periodic payments to the Trustee (which the Debtors’ Motion says were all paid before the

Plan expired), plus provide for the additional payment that the Debtors made to the Chapter 13

Trustee in September 2020, which was after the 60-month Plan expired. No one timely filed an

objection to the Motion, and the Debtors filed a Certification of Non-Response on March 19,

2021 (Docket # 117).

         For the reasons stated below, the Court will grant the Debtors’ Motion, but for reasons

that are somewhat different from those presented by the Debtors in the Motion.

         Bankruptcy Code § 1329(c) provides:

                (c) A plan modified under this section may not provide for
                payments over a period that expires after the applicable
                commitment period under section 1325(b)(1)(B) after the time that



   15-40234-tjt     Doc 122     Filed 03/22/21     Entered 03/22/21 17:09:39        Page 1 of 4
                the first payment under the original confirmed plan was due, unless
                the court, for cause, approves a longer period, but the court may
                not approve a period that expires after five years after such
                time.

11 U.S.C. § 1329(c) (emphasis added). The relief sought by the Motion would, in effect, modify

the Debtors’ confirmed Chapter 13 Plan by permitting and requiring the Trustee to apply funds

paid to the Trustee in September 2020, after the 60-month expiration of the confirmed First

Amended Plan, in violation of 11 U.S.C. § 1329(c). The Debtors’ 60-month plan was confirmed

on July 24, 2015 and provided that the “Debtor[s’] Plan Length shall be 60 months from the date

of entry of the Order Confirming Plan” (Docket ## 46, 55). So the Debtors’ September 2020

payment to the Trustee was made after the date the Plan expired on July 24, 2020, and also after

the 60-month period under § 1329(c) expired. The approval of such a proposed plan

modification would normally be impermissible, because the plan as modified would exceed the

five-year limit in 11 U.S.C. § 1329(c). See, e.g., In re Cassini, 614 B.R. 554, 556 (Bankr. E.D.

Mich. 2020); In re Powell, 583 B.R. 695, 696 (Bankr. E.D. Mich. 2018); In re Humes, 579 B.R.

557, 567 (Bankr. D. Colo. 2018); In re Jacobs, 263 B.R. 39, 49-50 (Bankr. N.D.N.Y. 2001); In

re DeBerry, 183 B.R. 716, 717-18 (Bankr. M.D.N.C. 1995); In re Cutillo, 181 B.R. 13, 16

(Bankr. N.D.N.Y. 1995); but see Touroo v. Terry (In re Touroo), No. 18-13365, 2019 WL

2590751 (E.D. Mich. June 25, 2019).1


        1
           Although the decision of the United States District Court in the Touroo case is from this
judicial district, and reversed a decision of the undersigned judge, the district court’s decision in Touroo
is not binding on this Court in cases other than the Touroo case itself, as a matter of stare decisis. See
First of America Bank v. Gaylor (In re Gaylor), 123 B.R. 236, 241–243 (Bankr. E.D. Mich. 1991); see
also In re James, 489 B.R. 731, 745 (Bankr. E.D. Tenn. 2013); In re Romano, 350 B.R. 276, 277-81
(Bankr. E.D. La. 2005); cf. In re Ulrich, 517 B.R. 77, 87 (Bankr. E.D. Mich. 2014). This Court
respectfully disagrees with the district court’s decision in the Touroo case, and declines to follow it in
other cases, including this case.

                                                      2


   15-40234-tjt      Doc 122      Filed 03/22/21          Entered 03/22/21 17:09:39         Page 2 of 4
        However, in this case, the proposed plan modification is permissible, notwithstanding

§ 1329(c). This is because of the “Coronavirus Aid, Relief, and Economic Security Act” (the

“CARES Act”) provision that added, effective March 27, 2020, new § 1329(d) to the Bankruptcy

Code. Section 1329(d), which was added to the Bankruptcy Code by § 1113(b)(1)(C) of the

CARES Act, permits modification to increase the length of a confirmed Chapter 13 plan to up to

7 years, under certain circumstances. Section 1329(d) provides, in relevant part:

                (d)(1) Subject to paragraph (3), for a plan confirmed prior to the
                date of enactment of this subsection, the plan may be modified
                upon the request of the debtor if—

                        (A) the debtor is experiencing or has experienced
                        a material financial hardship due, directly or
                        indirectly, to the coronavirus disease 2019
                        (COVID–19) pandemic; and

                        (B) the modification is approved after notice and a
                        hearing.

                (2) A plan modified under paragraph (1) may not provide for
                payments over a period that expires more than 7 years after the
                time that the first payment under the original confirmed plan was
                due.

11 U.S.C. § 1329(d) (emphasis added).

        The Debtors meet the requirements of § 1329(d)(1), because of what the Debtors allege in

paragraph 14.b of their motion for hardship discharge (Docket # 116),2 a motion for which the

deadline for objections has passed and no one objected to. The Debtors allege, in relevant part

that:

                modification of the Plan would not be practical or feasible, as the


        2
           The Debtors filed the motion for hardship discharge as alternative relief, which Debtors seek
in the event the Motion is denied.

                                                    3


   15-40234-tjt     Doc 122      Filed 03/22/21         Entered 03/22/21 17:09:39        Page 3 of 4
              Plan was expired. It would be inequitable to require dismissal or
              conversion of this matter when Debtors paid into their Plan for 60
              months, and paid the amount needed to complete the case within
              60 days of expiration. Due to the heart attack of the Debtor and
              need for 24 hour attention, Co-Debtor [is and/or was] not able to
              get employment that would allow her to work part-time hours
              because companies were not hiring during the Covid-19 pandemic.

(Docket # 16 (“Debtor[s’] Motion for Hardship Discharge Pursuant to 11 USC § 1328(b)”) at 3

¶ 14.b).

       Accordingly,

       IT IS ORDERED that the Motion (Docket # 115), as construed by this Court, is granted.

       IT IS FURTHER ORDERED that the Chapter 13 Trustee is permitted and required to use

the funds received from the Debtors in September 2020, and distribute those funds under the

Debtors’ confirmed plan.


Signed on March 22, 2021




                                               4


  15-40234-tjt    Doc 122     Filed 03/22/21       Entered 03/22/21 17:09:39       Page 4 of 4
